COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                                 NO.
2-10-138-CV
 
 
TOM FRANKLIN                                                                                 APPELLANT
 
                                                             V.
 
U.S. BANK NATIONAL                                                                          APPELLEE
ASSOCIATION
                                                       ------------
 
              FROM
THE 342ND DISTRICT COURT OF TARRANT COUNTY
 
                                                       ------------
 
                                      MEMORANDUM OPINION[1]
 
                                                       ------------
Appellant
Tom Franklin filed a notice of appeal from the trial court=s AOrder to
Proceed with Notice of Foreclosure Sale and Foreclosure Sale.@  Because we were concerned that we did not
have jurisdiction over this appeal, we notified Appellant that his appeal could
be dismissed unless he filed a timely response showing grounds for continuing
the appeal.  Appellant=s
response does not show grounds for continuing the appeal.




Rule of
civil procedure 736(8)(A) provides that an order granting or denying a home
equity foreclosure application under rule 736 is not appealable.[2]  The order Appellant seeks to appeal grants
the home equity foreclosure application filed by Appellee U.S. Bank National
Association.  Accordingly, we dismiss
this appeal for want of jurisdiction.[3]
 
PER
CURIAM
PANEL:  DAUPHINOT, GARDNER, and WALKER, JJ.
DELIVERED:  July 15, 2010




[1]See Tex. R. App. P. 47.4.


[2]Tex. R. Civ. P. 736(8)(A);
see also McLane v. Wash. Mut. Bank, 
No. 02-07-460-CV, 2008 WL 2780665, at *1 (Tex. App.CFort Worth July 17, 2008,
no pet.) (mem. op.).


[3]See Tex. R. App. P. 42.3(a),
43.2(f); see also McLane, 2008 WL 2780665, at *1.